Citation Nr: 1009380	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to the right knee disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, including major 
depressive disorder and anxiety.

5.  Entitlement to service connection for a heart disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1962 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2005, November 2006, June 2007, and March 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Veteran submitted a written request in July 2008 to 
withdraw his claim for service connection for kidney disease.  
38 C.F.R. § 20.204 (2009).

As support for his claims, the Veteran testified at a hearing 
at the RO in July 2008 before a local Decision Review 
Officer.  The Veteran more recently testified at another 
hearing at the RO in July 2009, this time before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.  During the more 
recent hearing the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2009).



In this decision the Board is denying the claims for service 
connection for PTSD and any other acquired psychiatric 
disorder, including major depressive disorder.  However, the 
Board is reopening the claim for service connection for a 
right knee disorder on the basis of new and material 
evidence.  The Board is then remanding this claim to the RO, 
via the Appeals Management Center (AMC), for further 
development before readjudication on its underlying merits.  
The Board also is remanding the claim for service connection 
for a left knee disorder.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied service 
connection for a right knee disorder on the grounds that the 
Veteran's pre-existing right knee disorder was not aggravated 
by his military service.  

2.  Some of the additional evidence received since that April 
2003 rating decision, however, is not cumulative or redundant 
of evidence already considered in that decision concerning 
this claim, is also relevant, and raises a reasonable 
possibility of substantiating this claim.

3.  The Veteran did not engage in combat, and his alleged 
stressors have not been independently verified as having 
occurred.  There also is no probative (meaning both competent 
and credible) evidence otherwise indicating he has PTSD as a 
result of a confirmed stressor coincident with his military 
service.

4.  The Veteran's service treatment records are completely 
unremarkable for complaint, treatment or diagnosis of any 
acquired psychiatric disorder, including major depressive 
disorder or anxiety.  A psychosis also did not manifest to a 
compensable degree of at least 10-percent disabling within 
one year of his discharge from service.  And there is no 
competent and credible evidence otherwise etiologically 
linking a current acquired psychiatric disorder, 
including major depressive disorder and anxiety, to his 
military service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 
20.1103 (2009).  

2.  But new and material evidence has been received since 
that decision to reopen this claim for service connection for 
a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125-4.130, Diagnostic 
Code 9411 (2009).

4.  An acquired psychiatric disorder other than PTSD, 
including major depressive disorder and anxiety, also was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.384 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant statutes, VA regulations, case 
law, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2005, May 2006 and April 2007.  These letters informed him of 
the evidence required to substantiate his claims and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the May 2006 and April 2007 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of his claims.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
his claims in the September 2008 SOC and SSOC- including 
considering the additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.  So the timing defect in the provision of that 
additional notice, since it did not precede the initial 
adjudication of the claims, has been rectified.

Specifically with respect to the petition to reopen the claim 
for service connection for a right knee disorder, since the 
Board is reopening this claim on the basis of new and 
material evidence, there is no need to discuss whether the 
Veteran has received sufficient notice insofar as the 
specific reasons for the prior April 2003 denial of this 
claim because, even if he has not, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error since the Board is reopening this claim, 
regardless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  It is 
worth mentioning, though, that the April 2007 VCAA notice 
letter is compliant with Kent since the letter sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.

But after reopening this right knee claim on the basis of 
this new and material evidence, the Board is directing 
further development of this claim on remand 
before readjudicating this claim on its underlying merits, 
i.e., on a de novo basis.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims for PTSD and 
other acquired psychiatric disorder that is obtainable, and 
therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service treatment records (STRs), available service 
personnel records (SPRs), and identified private treatment 
records.  Therefore, the Board is satisfied the RO has made 
reasonable efforts to obtain any identified medical and other 
records.  

In addition, the Board finds that an examination and opinion 
are not needed to determine whether the Veteran's PTSD or 
other acquired psychiatric disorder, including major 
depressive disorder and anxiety, is related to his military 
service because the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  There is no indication in his STRs that he had any sort 
of acquired psychiatric disorder while in the military or a 
psychosis within one year of his discharge from service, 
either in the way of a relevant subjective complaint (e.g., 
pertinent symptom, etc.) or objective clinical finding such 
as a relevant diagnosis.  In addition, none of his alleged 
stressors have been verified or are verifiable, precluding 
the need for a VA opinion regarding the etiology of his PTSD 
since there also is no confirmation he engaged in combat 
against enemy forces while in service that would otherwise 
negate the need for independent corroboration of these 
claimed stressors.  38 C.F.R. § 3.304(f)(2).  


That is to say, absent proof of the occurrence of the claimed 
events in service, he necessarily cannot possibly have 
consequent PTSD because these alleged events, themselves, 
which underlie his claim, have not been substantiated as 
having actually occurred.  The Board is not required to 
schedule him for an examination and opinion in this 
circumstance when there is only his unsubstantiated 
lay allegation.  See Charles v. Principi, 16 Vet. App. 370, 
373- 74 (2002); Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.

II.  Analysis-Whether there is New and Material Evidence to 
Reopen the Claim for Service Connection for a Right Knee 
Disorder

The Veteran filed the petition at issue in February 2007 to 
reopen this previously denied claim, so the current 
regulations for new and material evidence apply.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen, as here, 
filed on or after August 29, 2001.

Irrespective of the RO's determination regarding whether 
there is new and material evidence to reopen this claim, so, 
too, must the Board make this threshold preliminary 
determination - before proceeding further, because it 
affects the Board's jurisdiction to adjudicate the claim on 
its underlying merits.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 
05-92 (March 4, 1992).  If the Board finds that no such 
evidence has been offered, this is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  


According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.



Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus, i.e., 
etiological link between an 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  See also VAOPGCPREC 3-2003 (July 16, 
2003).  Only such conditions as recorded on examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

If, on the other hand, a pre-existing disability is noted 
upon entry into service, the Veteran cannot bring a claim for 
service connection for that disability, but he may bring a 
claim for service-connected aggravation of that disability.  
In that case, section 1153 applies and the burden falls on 
him, not VA, to establish aggravation.  38 U.S.C.A. § 1153; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

The presumption of aggravation applies where there was a 
worsening of the disability in service, regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Veteran is required to submit new and material evidence 
to reopen this claim because a prior, April 2003, RO rating 
decision initially considered and denied this claim for 
service connection for a right knee disorder on the premise 
that he had a
pre-existing right knee disorder when entering service that 
was not aggravated during or by his military service beyond 
the condition's natural progression.  Specifically, the RO 
determined he had cartilage removed from his right knee 
prior to service.  The RO further determined there was no 
permanent worsening of his pre-existing right knee disorder 
during service because his STRs did not show additional 
injury to this knee, nor were there any post-service 
treatment reports showing a chronic diagnosed right knee 
disability related to his military service.  The RO notified 
him of that April 2003 decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence of the record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
Consequently, new and material evidence is required to reopen 
this claim and warrant further consideration of it on the 
underlying merits (on a de novo basis).

The evidence of record at the time of that final and binding 
April 2003 rating decision consisted of available service 
treatment records and the Veteran's personal statements.  The 
evidence that must be considered in determining whether there 
is a basis for reopening his claim is the evidence that has 
been added to the record since that decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

In trying to reopen this claim, the Veteran has since 
submitted private treatment records, personal statements and 
hearing testimony.  Most importantly, though, a July 2009 
statement from his treating physician, Dr. B.C., also has 
been submitted, and it is both new and material to the 
central issue in this case.  


In particular, Dr. B.C. stated "[the Veteran's] condition 
was worsened by his military service," and "[i]t is [his] 
feeling that [the] condition greatly deteriorated while in 
service and afterwards."  This doctor's statement provides 
crucial, competent evidence that the Veteran's pre-existing 
right knee disorder permanently increased in severity, i.e., 
was chronically aggravated, during service beyond its natural 
progression.  In a similar vein, this sentiment is echoed in 
prior statements from Dr. B.C., dated in August 2005 and June 
2007.  These opinions appear to be based on a review of at 
least some of the Veteran's STRs, Dr. B.C.'s long-standing 
his of treating the Veteran dating back to 1978, and possibly 
the Veteran's self-reported history.  

As the Court explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.  See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  And, in any event, 
presuming this evidence credible (including the history that 
formed the basis of it) for the limited purpose of 
ascertaining its materiality, this additional evidence 
supports the notion that the Veteran's military service 
chronically aggravated his pre-existing right knee disorder.  
So this additional evidence is both new and material and, 
therefore, sufficient reason to reopen this claim  38 C.F.R. 
§ 3.156(a).  It was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate this claim and by itself, or in connection with 
the evidence previously of record, raises a reasonable 
possibility of substantiating this claim.

Accordingly, the claim for service connection for a right 
knee disorder is reopened.  38 U.S.C.A. § 5108.  To this 
extent only, the appeal of this claim is granted, subject to 
further development of this claim on remand.



III.  Analysis-Entitlement to Service Connection for PTSD 
and any other Acquired Psychiatric Disorder, Including Major 
Depressive Disorder and Anxiety

A.  PTSD

The Veteran asserts he developed PTSD on account of his 
experiences in Vietnam during the Vietnam War.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  To establish his entitlement to service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

To establish entitlement to service connection for PTSD, in 
particular, there must be:  (1) medical evidence diagnosing 
this condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  


The Court acknowledged the change from an objective "would 
evoke . . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. at 140-141.

Here, several recent private treatment records confirm the 
Veteran has received the required Axis I, DSM-IV, diagnosis 
of PTSD and has been treated for it.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed; 
without this minimum level of proof, there can be no valid 
claim).  So the determinative issue is whether the record 
also contains credible supporting evidence that a claimed in-
service stressor actually occurred, to support this diagnosis 
and its purported relationship to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Service in 
a general "combat area" or "combat zone" is insufficient 
to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f)(2) and (d); VAOPGCPREC 12-99 
(October 18, 1999); and Moran v. Peake, 525 F.3d 1157 (Fed. 
Cir. 2008).

Hence, the Board turns its analysis to whether there is 
evidence the Veteran engaged in combat against enemy forces 
as a potential avenue to substantiate his contentions of in-
service PTSD stressors.  If it is shown through military 
citation or other appropriate evidence that he engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, his lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further development or corroborative 
evidence is needed.  38 C.F.R. § 3.304(f)(2).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, though, no competent and credible evidence establishes 
the Veteran engaged in combat with an enemy force.  His DD 
Form 214 does not show he was awarded any decorations or 
commendations commonly associated with valor or heroism while 
engaged in combat with an enemy force.  He received the 
Vietnam Service Medal and National Defense Service Medal.  
Although these medals and awards are very commendable in 
their own right, they are not per se indications that he 
engaged in combat against an enemy force.  His service medals 
do not rise to the level of specifically corroborating combat 
in the Vietnam War.  None of his other SPRs indicates he was 
involved in combat, either.  His military occupational 
specialty (MOS) was "enlisted man," so not prima fascia 
evidence of combat experience.  

Consequently, there must be service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
It is important for him to understand that, if there is no 
combat experience, as in this case, or if there is a 
determination that he engaged in combat but the claimed 
stressor is unrelated to that combat, there must be 
independent evidence to corroborate his statements as to the 
occurrence of the claimed stressors.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  His unsubstantiated testimony, 
alone, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The Board is not required to accept his 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

The Veteran has alleged stressors from his experiences 
serving on a ship stationed near Vietnam, during the Vietnam 
War.  First, he reports that he was stationed aboard the USS 
James E. Keyes DD 787, from July 29th to September 1965.  
While sailing off the coast of DaNang, Vietnam, on general 
quarters (battle station), a fast moving target on radar was 
heading towards his ship.  He was told by the Captain to 
standby to repel borders, but he had no weapon to defend 
himself other than his bare hands.  However, he testified at 
his DRO hearing that no attack actually occurred.  Second, he 
alleges that on August 11, 1966, he left his ship in Japan in 
preparation to be discharged from service and caught a flight 
home on a C130 cargo plane.  But upon arrival at the Navy 
Transit Barracks at Travis Air Force Base on Treasure Island, 
San Francisco, he discovered the cargo was filled with 
aluminum boxes with human remains.  

But fatal to his claim, these alleged stressors remain 
unverified or are simply incapable of verification by the 
Joint Services Records Research Center (JSRRC), as the 
traumatic incidents themselves are too vague in nature.  
Indeed, the RO's JSRRC Coordinator indicated as much in 
formal findings in a June 2008 memo that stated the stressors 
could not be sent to the JSRRC for verification.  The memo 
concluded that verification is simply not feasible at this 
time.  The Board will not attempt to verify these alleged 
stressors without evidence that serves to corroborate the 
underlying traumatic incidents of viewing dead bodies and a 
fast-moving target on radar, respectively.  Moreover, the 
Veteran has not submitted any supporting evidence, such as 
buddy statements from other servicemen in his unit who might 
have witnessed and therefore be able to verify or attest to 
these alleged incidents.  In short, none of his claimed 
stressors has been independently verified by the record, 
including by his SPRs.



So, as it stands, the Veteran has not provided credible 
supporting evidence that a claimed in-service stressor 
actually occurred to account for his diagnosis of PTSD.  The 
determination of the sufficiency, but not the existence, of a 
stressor is exclusively a medical determination for mental-
health professionals, who are "experts" and "presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.  But the question of whether a 
stressor occurred is a factual, not medical, determination 
for VA adjudicators to decide.  

In any event, there is no medical evidence confirming a 
relationship or nexus between any claimed in-service stressor 
and the Veteran's diagnosis of PTSD.  38 C.F.R. § 3.304(f); 
See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Credible supporting evidence of the actual 
occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

While the Veteran may well believe that his PTSD is related 
to his military service, and especially to the events 
mentioned, as a layman without any of the necessary medical 
training and expertise, he is not qualified to render a 
probative opinion on the cause of his PTSD in terms of 
whether it is attributable to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical opinions).  He 
is only competent to comment on symptoms he may have 
personally experienced during service and during the many 
years since, not the cause of them - and, in particular, 
whether they are attributable to an incident of his military 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 
10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It is also worth mentioning that private treatment records 
show other psychiatric diagnoses - namely, major depressive 
disorder and anxiety.  And the question of whether the 
Veteran is entitled service connection for an acquired 
psychiatric disorder other than PTSD, including major 
depressive disorder and anxiety, is being addressed below.  
See Clemons v. Shinseki, 23 Vet App 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

B.  Acquired Psychiatric Disorder other than PTSD, 
Including Major Depressive Disorder and Anxiety

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A recently issued definition of a "psychosis" includes the 
following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, 
and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See 71 Fed. Reg. 42,758-60 (July 28, 2006).  



As already alluded to, there is no disputing the Veteran has 
received diagnoses of major depressive disorder and anxiety, 
that is, in addition to PTSD.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  

Consequently, the determinative issue is not whether he has 
these conditions, rather, whether they are somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And in this critical respect, there is simply no competent 
and credible evidence supporting this claim.  None of the 
mental health care professionals that made these diagnoses 
attributed these diagnoses in any way to the Veteran's 
military service.

Furthermore, the Veteran's STRs are completely unremarkable 
for any complaint, treatment, or diagnosis of any acquired 
psychiatric disorder during service or a psychosis as defined 
by 38 C.F.R. § 3.384 within one year following separation, 
providing highly probative evidence against this claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  

Moreover, there is no documented evidence of any post-service 
psychiatric-related complaints or treatment until 2005, so 
nearly four decades after the Veteran's military service 
ended in 1966.  Such a lengthy lapse of nearly four decades 
between the conclusion of his military service and the first 
documented complaints of an acquired psychiatric disorder 
provides other highly probative evidence against this claim.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
According to Savage, evidence relating the current disorder 
to service must be medical unless it concerns a disorder that 
may be competently demonstrated by lay observation.  So while 
the Veteran and his wife are competent, even as laypersons, 
to proclaim him having experienced psychiatric-related 
symptoms during the several years preceding the initial 
diagnoses of major depressive disorder and anxiety, they are 
not competent to also specifically attribute these symptoms 
to these specific psychiatric diagnoses - especially 
considering, for example, he also has received a diagnosis of 
PTSD.  So these various psychiatric diagnoses are not the 
type of condition (e.g., a broken leg, separated shoulder, 
flat feet, varicosities), contemplated by 38 U.S.C.A. 
§ 1154(a) rendering a lay person competent to identify these 
conditions.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, including major depressive disorder and 
anxiety, so there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied as well.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a right knee disorder.  To 
this extent only, the appeal is granted.

The claim for service connection for PTSD is denied.

The claim for service connection for an acquired psychiatric 
disorder other than PTSD, including major depressive disorder 
and anxiety, also is denied.


REMAND

Before addressing the claim for service connection for a 
heart disorder, the RO/AMC needs to send the Veteran a SOC 
concerning this claim.  See 38 C.F.R. §§ 19.29, 19.30.  To 
recount the procedural history of this claim, in June 2005 
the RO denied the Veteran's claim for service connection for 
heart disease.  In response to his May 2006 request for 
reconsideration, the RO confirmed and continued its previous 
denial in a November 2006 rating decision.  In the latter 
decision, the RO also stated the issue as service connection 
for organic heart disease, coronary disease and status post 
myocardial infarction and status post coronary artery bypass, 
times six (hereafter, referred to more simply as "heart 
disorder").  

And in February 2007, in response, so within one year of 
receiving notification of that decision, the Veteran filed a 
timely notice of disagreement (NOD) to initiate an appeal of 
this additional claim.  38 C.F.R. § 20.201 (2009).  See also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
Following that, the RO then issued a March 2009 rating 
decision, but which mischaracterized this issue as a petition 
to reopen a previously denied claim.  So the RO incorrectly 
identified the June 2005 rating decision as final and binding 
- although, as mentioned, the RO actually reconsidered the 
heart disorder claim on the merits in the November 2006 
rating decision, from which the Veteran initiated a timely 
appeal.  He therefore is not required to first submit new and 
material evidence to reopen this claim.

Moreover, since he has not been provided a SOC concerning 
this claim or given an opportunity to perfect the appeal of 
this additional claim to the Board by filing a timely 
substantive appeal (VA Form 9 or equivalent), the Board must 
remand this claim, rather than merely referring it, so an SOC 
can be issued and he given an opportunity to perfect the 
appeal to the Board.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

With further regards to the claim for service connection for 
a heart disorder, the RO/AMC must attempt to obtain the 
Veteran's outstanding Social Security Administration (SSA) 
disability records pertaining to this claim.  Indeed, while 
testifying during his hearing in July 2008 before the local 
decision review officer, the Veteran stated that he was 
receiving SSA disability benefits on account of his heart 
condition.  See DRO hearing transcript, at 16.  
Unfortunately, however, it does not appear that the RO 
attempted to obtain his SSA records.  As such, on remand, the 
RO/AMC must attempt to obtain these SSA records.  When, as 
here, VA is put on notice of the existence of relevant SSA 
records, VA must try and obtain these records before deciding 
the appeal as part of the duty to assist.  38 C.F.R. § 
3.159(c)(2) and (3) (2009); see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997).  Only when the SSA records are irrelevant to the 
VA claim is VA not required to obtain them.  
See Golz v. Shinseki, 2009-7039 (Jan. 4, 2010).

The Veteran also needs to be scheduled for a VA examination 
to obtain a medical nexus opinion concerning the etiology of 
his current right knee disorder, particularly with 
consideration of whether his military service chronically 
aggravated any pre-existing condition beyond its  natural 
progression.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  



The Veteran's recent private treatment records show 
diagnoses, confirmed by X-ray, of degenerative joint disease 
and osteoarthritis of the right knee.  So there is no 
disputing he meets the first and perhaps most fundamental 
requirement for any service-connection claim, that is, have 
proof of the existence of a current disability referable to 
his right knee.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A preliminary review of the Veteran's STRs, as mentioned, 
reveals a pre-existing right knee disorder that was noted 
upon his entry into service.  His June 1962 military entrance 
examiner made notation of his right knee surgery in 
November 1961 prior to service, although it also was noted 
this knee was asymptomatic at the time of the entrance 
examination.  The entrance examiner also observed a resulting 
laceration scar on the right and left side of this knee.  
And the Veteran admitted that he had a pre-existing right 
knee disorder, as he reported a history of corrective knee 
surgery due to a football injury.  Because of these findings 
during his military enlistment examination, which were not 
limited to his self-reported history but also the 
observations of the enlistment examiner, there is the 
required evidence the Veteran had a right knee disorder prior 
to service.  And as already explained, when, as here, a pre-
existing disorder is noted upon entry into service, the 
Veteran cannot bring a claim for service connection for that 
disability, but he may bring a claim for service-connected 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on him, not VA, to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity during service beyond its 
natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In the July 2009 statement from Dr. B.C., the Veteran's 
treating physician, he concluded the Veteran's pre-existing 
right knee disorder permanently increased in severity during 
service, i.e., was chronically aggravated, beyond its natural 
progression.  In a similar vein, this sentiment is echoed in 
previous statements by Dr. B.C., dated in August 2005 and 
June 2007.

Although Dr. B.C. stated he reviewed a "few military 
records" for the Veteran, it is unclear to what extent.  So 
a VA medical examination and opinion are needed to determine 
whether the Veteran's military service permanently increased 
the severity of his pre-existing right knee disorder.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is also contending that his left knee disorder is 
attributable to his right knee disorder.  Secondary service 
connection may be granted for disability that is proximately 
due to, the result of, or chronically aggravated by a 
service-connected condition.  38 C.F.R. § 3.310(a) and (b) 
(2009). Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
When deciding claims for service connection, all potential 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).

The Veteran's recent private treatment records show 
diagnoses, confirmed by X-ray, of degenerative joint disease 
and osteoarthritis of the left knee.  So there is no 
disputing he has arthritis in his left knee, just as he does 
in his right knee.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Rather, the determinative issue is the etiology of 
this left knee arthritis, including especially in terms of 
whether it is somehow attributable to his military service - 
either directly or presumptively incurred in service or, 
alternatively, secondary to service-connected disability 
(namely, his right knee disorder, if that disorder in turn is 
determined to be related to his military service).  

The Veteran's STRs show he received orthopedic treatment in 
November 1965 for complaints of intermittent locking and pain 
in his left knee.  He also fell on a knee (unspecified 
whether right or left) in December 1965, and then complained 
of left knee pain in January 1966.  On the other hand, the 
report of his August 1966 military separation examination 
does not mention any knee disorders, either affecting his 
left knee or right.



Consequently, the exact nature and etiology of the Veteran's 
left knee disorder remains unclear.  However, given the 
presence of relevant left knee symptoms and injury during 
service, assertions of continuity of symptoms during the many 
years since, and confirmed current disability involving this 
knee, the Board finds it necessary to obtain medical comment 
to resolve the etiology of the Veteran's current left knee 
disorder in terms of whether it is attributable to his 
military service, including to his right knee disorder if 
that disorder, in turn, is first determined to be related to 
is military service.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); 
and McQueen v. West, 13 Vet. App. 237 (1999) (indicating 
competent medical nexus evidence is required to associate a 
secondary condition with a service- connected disability).  
This additional development of the claim also is required by 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), because this 
additional medical comment is needed to fairly decide this 
claim.  See, too, 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of any decision rendered by that agency 
specifically concerning the Veteran's 
heart disorder.  If these requested records 
are unavailable, or the search for them 
otherwise yields negative results and further 
attempts to obtain these records would be 
futile, this must be documented in the claims 
file and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c)(2).

2.	Send the Veteran a SOC concerning the 
issue of whether he is entitled to service 
connection for a heart disorder.  In 
addition, advise him that he still needs to 
file a timely substantive appeal, such as a 
VA Form 9 or equivalent statement, in 
response to the SOC to "perfect" an appeal 
to the Board concerning this additional 
claim.  He also must be advised of the time 
period in which to perfect an appeal of this 
claim.  If, and only if, he submits a timely 
substantive appeal in response to the SOC, 
thereby perfecting his appeal of this claim, 
should it be returned to the Board.

3.	Schedule the Veteran for an appropriate 
VA compensation examination for a medical 
nexus opinion concerning the nature and 
etiology of his current left and right knee 
disorders.  He has received a diagnosis of 
bilateral osteoarthritis, confirmed by X-
rays.  He is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on these pending claims.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  And 
the claims file, including a complete copy 
of this remand, must be made available for 
review of his pertinent medical and other 
history - including, in particular, the 
service treatment records.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to provide an opinion 
responding to the following questions:
(a)  Did the Veteran's pre-existing right 
knee disorder chronically, i.e., 
permanently, increase in severity during his 
military service from June 1962 to August 
1966?
(b)  If there was a measurable, permanent 
increase in severity of his right knee 
disorder during service, was this increase 
above and beyond the natural progression of 
the pre-existing disability?



The examiner must also provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) the 
current left knee disorder is/was: 
(a) proximately due to, the result of, or 
chronically aggravated by the right knee 
disorder; or 
(b) directly related to in-service injury or 
disease incurred during the Veteran's period 
of active military service from June 1962 to 
August 1966; or (c) that he had arthritis in 
this knee within one year of his discharge 
from service.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

4.	Then readjudicate the left and right knee 
disorder claims in light of any additional 
evidence.  If these claims are not granted to 
the Veteran's satisfaction, send him a SSOC 
concerning these claims and give him an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of these claims.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


